department of the treasury internal_revenue_service washington d feb uniform issue list xxxxxxxxxxxxxhkkk xxxxxxxkkkxxkkkkk xkxxxkxxkkkkkkkk set ep rhe’ ti legend taxpayer a taxpayer b individual a irax account f amount d xxxxxkkkkkkxxkk xxxxxxkxkxxxxk xxoookxkxkkxk xxxookkxkxkkkk xxx xkxkkxkkkxookk xxxxxooooohhkkk xxx kxkkkk xxoookkkkxkkk xxxxxkakakkkkkk financial_institution r xxxxxxxxxkxxaxxkak company n xxxxxxxxxxaxxxaxxk date date date xxxxxaxxaxxxxxkkk xxkxxxxxaxxxxkkk xxkxxxaxxaxxxxkkk xxookkxooooikk dear xxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirament contained in sec_408 of the internal_revenue_code the code the foltowing facts and representations have been submitted under penalty of perjury in support of taxpayer a’s request taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a roliover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by individual a of financial_institution r which resulted in amount d being deposited into account f a non-ira account where it still remains taxpayer a further represents that amount d has not been used for any other purpose ‘taxpayer a represents that on date upon the advice of individual a a financial advisor with financial_institution r she requested a distribution of amount d from ira x taxpayer a was the named beneficiary of ra x which was maintained by taxpayer b at company n taxpayer a requested the distribution ‘of amount d with the intent of rolling amount d directly into her own ira maintained by financial_institution r taxpayer a represents further that on date individual a completed the paperwork in requesting the distribution and erroneously deposited amount d into a non-ira account account f documentation provided shows that individual a assisted taxpayer a in the surrender of taxpayer b's ira x individual a states that it was their intent to place amount d in taxpayer a’s ira instead it was placed into an existing account f a non-ira account individual a admits that the deposit into the wrong account was an oversight on his part taxpayer a represents that she did not discover the error until date when she brought her tax records to her tax preparer in a letter dated date based upon the foregoing facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code xkxxxaxkaxxkxakkk sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 3xa of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount recsived including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 3d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 i of the code rev_proc r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ooxokakkakk the information presented and the documentation submitted by taxpayer a is consistent with taxpayer a's assertion that her failure to accomplish a timely rollover was due to a mistake made by individual a of financial_institution r which resulted in amount d being deposited into account f a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect fo such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact xxxxxxx id number xx- xxxxx at xxxxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours pp cfe thin donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
